DENSON, J.
— This action was brought by the plaintiff against the defendant, to recover damages for the failure on the part of the defendant to promptly transmit the following message: “September 30th, 1904. Mrs. R C. Jones, Woodstock, Ala.: Meet me at depot tonight. (Sig.) Octavia Sledge.” It is averred that the person to whom the message was addressed was the sister of the plaintiff, and that if the message had been promptly transmitted it would have been received at Woodstock in time for Mrs. Jones to have met plaintiff *294at the depot on the arrival of the train there at 11 o’clock át night, and that she would have met her. The damages claimed are 25 cents toll paid for the transmission of the message, and $1,000 for mental pain and anguish suffered by the plaintiff.
The case in all its essential features is the same as that of Western Union Telegraph Company v. Pattie Westmoreland, 151 Ala. 319. In that case it was held, that for the nondelivery of a social message, damages for mental pain, anxiety, and distress are not recoverable, and that it is wise to restrict the allowance of damages for mental anguish, for nondelivery of telegraphic messages, to the occasions of sickness and death of the close relations in which it has been allowed. On the considerations adverted to in that case, it is clear that the plaintiff should not have been allowed to recover damages for mental pain and anguish, and the court erred in refusing charge four requested by the defendant. It is clear that no actual tort was committed either on the plaintiff’s person or on her estate, and that she was not, in this state of the case, entitled to recover any damages for mere fright.
■Following the authority above referred to, the judgment appealed from must be reversed and the cause remanded.
‘ Reversed and remanded.
■ Tyson, C. J., and Haralson and Simpson, JJ., concur.